DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Claims 1, 4, 5 and 20-39 are pending in this application, Claims 24-37 are acknowledged as withdrawn, Claims 1, 4, 5, 20-23, 38 and 39 were examined on their merits.

The rejection of Claims 1, 4, 5, 21 and 22 under 35 U.S.C. § 103 as being unpatentable over Jang et al. (07/29/2018) in view of Phetfong et al. (2016), and as evidenced by Sterling et al. (2014), all of record, has been withdrawn due to the Applicant’s amendments to the claims filed 02/18/2021.
et al. (2016), in view of Phetfong et al. (2016), and as evidenced by Sterling et al. (2014), all of record, has been withdrawn due to the Applicant’s amendments to the claims filed 02/18/2021.

The rejection of Claims 1, 4, 5, 20, 21 and 22 under 35 U.S.C. § 103 as being unpatentable over Johnson (US 2017/0216233 A1) in view of Gamie et al. (2012), all of record, has been withdrawn due to the Applicant’s amendments to the claims filed 02/18/2021.

The rejection of Claims 1 and 23 under 35 U.S.C. § 103 as being unpatentable over Phetfong et al. (2016), of record, in view of Rivera-Piza et al. (2017), cited in the IDS, and as evidenced by Sterling et al. (2014), of record, has been withdrawn due to the Applicant’s amendments to the claims filed 02/18/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 02/18/2021, with respect to the rejection(s) of claim(s) 1, 4, 5 and 20-23 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.  Applicant’s arguments are addressed below as far as they apply to the current references of record.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 38 and 39 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rivera-Piza et al. (2017), cited in the IDS.

Rivera-Piza et al. teaches a method wherein Mesenchymal Stem Cells (MSCs) are cultured ex vivo and are primed to differentiate into bone tissue (osteogenesis) by administering a therapeutically effective amount (40 or 60 µm) of protocatechuic acid (PCA) to the cells (Pg. 312, Column 1, Lines 32-38 and Pg. 314, Fig. 2), and reading on Claim 1.

With regard to the limitations of Claim 1, “enhancing osteogenic genetic expression of osteopontin (SPP1), osteoprogerin, RUNX2, osterix, Dix5, Msx-2, c-fos, FGF2, Bapx1, osteocalcin, β-catenin, ATF4, SatB2, Collagen I, alkaline phosphatase (TNAP), bone sialoprotein (BSP), and/or BMP-6 genes of the mesenchymal stem cells to stimulate bone growth”; 
Claim 5, “wherein the therapeutically effective amount administered results in a local concentration of at least 10 µM”;
38, “wherein enhancing osteogenic genetic expression comprises the bone sialoprotein (BSP), osteopontin (SPP1), alkaline phosphatase (TNAP) and/or RunX2 genes”, these are inherent characteristics/features of administering a therapeutically effective amount of PCA to MSCs.  As the prior art teaches the same method steps using the same components as claimed, the characteristic features and properties must also be the same.

With respect to the preamble of Claim 1, “…treating a non-articular cartilage-associated bone condition by anabolic stimulating bone growth with increased osteogenic gene expression in a patient”; 
and the limitations of Claim 39, “wherein the non-articular cartilage-associated bone condition is selected from the group consisting of primary or secondary fractures, surgically created osseous defects, osseous defects of natural origin or those created from traumatic injury to bone, and conditions requiring bone grafting”, these are statements of intended use of the claimed invention which do not result in a manipulative difference between the claimed invention and the prior art.  Even if the intended use limitations were limiting, the PCA treated MSCs of the prior art would be capable of performing the claimed intended use of “treating a non-articular cartilage-associated bone condition”.  The MPEP states:
To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)
(s) 1, 4, 5, 21, 38 and 39 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jang et al. (07/29/2018) of record, and as evidenced by Cai et al. (2015) and Sterling et al. (2014), of record.

Jang et al. teaches a method of treating osteoporosis in a mouse model (ovariectomized) (Pg. 1, Abstract), comprising:  administering protocatechuic acid/PCA orally at 10 mg/kg body weight or 20 mg/kg body weight (therapeutically effective amount), and reading on Claims 1 and 4.

Cai et al. teaches that mouse bone marrow comprises mesenchymal stem cells (endogenous) (Pg. 1, Abstract).  Therefore, it would be inherent in the method of Jang et al. that the oral administration of a therapeutically effective amount of PCA to osteoporitic mice would result in “the priming of endogenous MSC to differentiate into a bone tissue”, as required by Claim 1, because the method of the prior art performs the same method steps using the same components as claimed and would thus be expected to have the same results.

With regard to the limitations of “treating a non-articular cartilage-associated bone condition by anabolic stimulating bone growth with increased osteogenic gene expression in a patient”, “wherein the non-articular cartilage-associated bone condition is selected from the group consisting of primary or secondary fractures, surgically created osseous defects, osseous defects of natural origin or those created from traumatic injury to bone, and conditions requiring bone grafting”, 
1 and 38; 
“the therapeutically effective amount administered results in a local concentration of at least 10 µM”, as required by Claim 5;
and “wherein enhancing osteogenic genetic expression comprises the bone sialoprotein (BSP), osteopontin (SPP1), alkaline phosphatase (TNAP) and/or RunX2 genes”, as required by Claim 39, these are inherent characteristics/features of administering a therapeutically effective amount of the oral administration of PCA to an osteoporitic murine subject having endogenous MSCs.  As the prior art teaches the same method steps using the same components as claimed, the characteristic features and properties must also be the same.

Sterling et al. teaches the use of bone grafts for the repair of osteoporotic fractures (Pg. 48, Abstract and Pg. 50, Fig. 1) therefore osteoporosis is a condition requiring bone grafting, is characterized by primary and secondary fractures and wherein the fractures are osseous defects of natural origin.

Claim(s) 1, 4, 5, 21, 38 and 39 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Park et al. (2016) of record, and as evidenced by Cai et al. (2015) and Sterling et al. (2014), of record.
et al. teaches a method of treating osteoporosis in a mouse model (Lipopolysaccharide induced osteoporosis) (Pg. 604, Abstract), comprising:  orally administering protocatechuic acid/PCA at 5 mg/kg (therapeutically effective amount) (Pg. 606, Column 2, Lines 1-11), and reading on Claims 1 and 4.

Cai et al. teaches that mouse bone marrow comprises mesenchymal stem cells (endogenous) (Pg. 1, Abstract).  Therefore, it would be inherent in the method of Park et al. that the oral administration of a therapeutically effective amount of PCA to osteoporitic mice would result in “the priming of endogenous MSC to differentiate into a bone tissue”, as required by Claim 1, because the method of the prior art performs the same method steps using the same components as claimed and would thus be expected to have the same results.

With regard to the limitations of “treating a non-articular cartilage-associated bone condition by anabolic stimulating bone growth with increased osteogenic gene expression in a patient”, “wherein the non-articular cartilage-associated bone condition is selected from the group consisting of primary or secondary fractures, surgically created osseous defects, osseous defects of natural origin or those created from traumatic injury to bone, and conditions requiring bone grafting”, and “enhancing osteogenic genetic expression of osteopontin (SPP1), osteoprogerin, RUNX2, osterix, Dix5, Msx-2, c-fos, FGF2, Bapx1, osteocalcin, β-catenin, ATF4, SatB2, Collagen I, alkaline phosphatase (TNAP), bone sialoprotein (BSP), and/or BMP-6 genes of the mesenchymal stem cells to stimulate bone growth” as required by Claims 1 and 39; 
5;
and “wherein enhancing osteogenic genetic expression comprises the bone sialoprotein (BSP), osteopontin (SPP1), alkaline phosphatase (TNAP) and/or RunX2 genes”, as required by Claim 38, these are either:  1) inherent characteristics/features of administering a therapeutically effective amount of the administration of oral PCA to an osteoporitic murine subject having endogenous MSCs or 2) an intended use which modifies the preamble of Claim 1, and does not materially distinguish the claimed method from that of the prior art.  As the prior art teaches the same method steps using the same components as claimed, the characteristic features and properties must also be the same. 

Even if the intended use limitations were limiting, the PCA treated MSCs of the prior art would be capable of performing the claimed intended use of “treating a non-articular cartilage-associated bone condition, selected from the group consisting of primary or secondary fractures, surgically created osseous defects of natural origin or those created from traumatic injury to bone and conditions requiring bone grafting”.  The MPEP states:
To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)


Sterling et al. teaches the use of bone grafts for the repair of osteoporotic fractures (Pg. 48, Abstract and Pg. 50, Fig. 1) therefore osteoporosis is a condition requiring bone grafting, is characterized by primary and secondary fractures and wherein the fractures are osseous defects of natural origin.

Claim(s) 1, 4, 5, 21, 38 and 39 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Johnson (US 2017/0216233 A1), of record, and as evidenced by Nakamizo et al. (2005).

1 and 4;
and wherein PCA can be in crystalline form (Pg. 9, Paragraph [0124]).

Nakamizo et al. teaches that human bone marrow comprises mesenchymal stem cells (endogenous) (Pg. 3307, Abstract).  Therefore, it would be inherent in the method of Johnson that the topical administration of a therapeutically effective amount of PCA to a human for example, with a bone break, would result in “the priming of endogenous MSCs to differentiate into a bone tissue”, as required by Claim 1, because the method of the prior art performs the same method steps using the same components as claimed and would thus be expected to have the same results.
1 and 39; 
“the therapeutically effective amount administered results in a local concentration of at least 10 µM”, as required by Claim 5;
and “wherein enhancing osteogenic genetic expression comprises the bone sialoprotein (BSP), osteopontin (SPP1), alkaline phosphatase (TNAP) and/or RunX2 genes”, as required by Claim 38, these are either:  1) inherent characteristics/features of administering a therapeutically effective amount of the administration of oral PCA to an osteoporitic murine subject having endogenous MSCs or 2) an intended use which modifies the preamble of Claim 1, and does not materially distinguish the claimed method from that of the prior art.  As the prior art teaches the same method steps using the same components as claimed, the characteristic features and properties must also be the same. 


To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 20, 21, 22, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2017/0216233 A1), of record, and as evidenced by Nakamizo et al. (2005), as applied to Claims 1, 4, 5, 21, 38 and 39 above, and further in view of Gamie et al. (2012), of record.

The teachings of Johnson and Nakamizo et al. were discussed above.

Neither reference taught a method wherein the PCA administered to the MSCs is in crystalline form on, with or to a graft, as required by Claim 20;
or wherein the mesenchymal stem cells are co-administered to the patient with the therapeutically effective amount of PCA via transplantation, wherein the stem cells are derived from autogenic, allogenic, or xenogenic sources, as required by Claim 22.

Gamie et al. teaches that bone grafting is used to repair large bone defects (Pg. 713, Abstract) and that osseous defects can be treated with bone grafts in combination with bone marrow derived mesenchymal stem cells (MSC) (Pg. 714, Column 2, Lines 35-44) and suggests that autologous MSC could be preferable (Pg. 714, Column 2, Lines 6-10).

With regard to Claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Johnson of treating a bone break (reading on primary and secondary fractures and osseous defects from traumatic injury to bone) by topically administering a therapeutically effective amount of PCA (and thereby inherently priming endogenous bone marrow MSC to differentiate into bone tissue), wherein the PCA may be in crystalline form, with the method of treating an osseous defect by administration of a bone graft as taught by Gamie et al. because this is no more than the application of a 
With regard to the location of the PCA relative to the graft, those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a medicament, such as crystalline PCA can only be administered in a finite number of ways with a bone graft, such as on, with or to.  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because the combination of a bone graft to treat a large osseous defect of Gamie et al. would benefit from the wound (such as a bone break, an osseous defect) healing promoting 

With regard to Claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Johnson of treating a bone break (reading on primary and secondary fractures and osseous defects from traumatic injury to bone) by topically administering a therapeutically effective amount of crystalline PCA with the method of treating an osseous defect by administration of a bone graft comprising autologous MSC as taught by Gamie et al. because this is no more than the application of a known technique (bone graft comprising autologous MSC for treating osseous defect) to a known method (treatment of osseous defect with PCA) ready for improvement to yield predictable results (treatment of osseous defect).  While the Gamie et al. reference does not indicate that the MSC are administered on the bone graft, those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that stem cells can only be administered in a finite number of ways with a bone graft, such as on, in or proximate to.  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because the combination of a bone graft comprising autologous MSC to treat a large osseous defect of Gamie et al. would benefit from the wound (such as a bone break, an osseous defect) healing promoting properties of the PCA as taught by Johnson.  There would have been a reasonable expectation of success in making this combination because both references are drawn to the same field of endeavor, that is, the treatment of osseous defects and because the co-administration of MSCs and topical crystalline PCA on, with or to a bone graft would be reasonably expected to similarly treat the defect.

Claim(s) 1, 5, 23, 38 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Rivera-Piza et al. (2017), cited in the IDS, as applied to Claims 1, 5, 38 and 39 above, and further in view of Phetfong et al. (2016), as evidenced by Sterling et al. (2014), both of record.

The teachings of Rivera-Piza et al. were discussed above.

Rivera-Piza et al. did not teach a method wherein the PCA primed, ex vivo cultured MSC are administered to a patient, as required by Claim 23.



Phetfong et al. teaches that cell based replacement therapy via the use of mesenchymal stem cells (MSC) may become one of the strategies for osteoporosis treatment in the future (Pg. 1, Abstract) and wherein autologous bone-marrow derived MSCs are applicable for the treatment of osteoporosis (Pg. 9, Lines 16-38).

Sterling et al. teaches the use of bone grafts for the repair of osteoporotic fractures which may be augmented with MSCs (Pg. 48, Abstract and Pg. 50, Fig. 1) therefore osteoporosis is a condition potentially requiring bone grafting, which is characterized by primary and secondary fractures, wherein the fractures are osseous defects of natural origin.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of preparing primed MSC which have been treated with PCA in culture ex vivo as taught by Rivera-Piza et al. with the treating of osteoporosis (and its associated fractures), a condition potentially et al., by administering autologous MSCs to a subject as taught by Phetfong et al. because this is no more than the application of a known technique (PCA primed, ex vivo MSC culture) to a known method (treatment of osteoporosis with autologous MSCs) ready for improvement to yield predictable results (treatment of osteoporosis).  


The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Rivera-Piza et al. suggests that PCA exerts a stimulatory effect on the osteogenesis of MSCs and inhibitory effects on the adipogenesis of MSCs which could suppress osteoporosis. There would have been a reasonable expectation of success in making this modification because both methods are reasonable drawn to MSCs and treatments for osteoporosis.

Response to Arguments

Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 

The Applicant argues that none of the cited references disclose the limitations of amended Claim 1 (Remarks, Pg. 6, Lines 23-28).
This is not found to be persuasive for the reasoning provided in the above rejections.

The Applicant argues that the instant claims as amended, are not directed to a combination of two known treatments for treating osteoporosis or any other bone condition, but to a method of priming MSCs to differentiate into bone tissue by administering PCA to the MSCs, a feature allegedly not found in the cited prior art (Remarks, Pg. 7, Lines 17-29).

 This is not found to be persuasive for the reasoning provided in the above anticipation and obviousness-type rejections.

The Applicant argues that the instant claims as amended, are not directed to the application of a known technique to a known method combination, but to a method of 

This is not found to be persuasive for the reasoning provided in the above anticipation and obviousness-type rejections.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        03/10/2021